DETAILED ACTION
The instant application having application No 16/341733 filed on 10/19/2020 is presented for examination by the examiner.

Response to Argument
Applicant's arguments with respect to claims 82-101 have been considered but are moot in view of the new ground(s) of rejection.  However the new ground(s) of rejection is made in view of Lu et al. (US 20130230032, Sep. 5, 2013) and YIE et al. (US 20150016358, Jan. 15, 2015). 

Examiner Notice
Claim 82 would be allowable if (i) claims 83 or 84 or 85 or 86 are incorporated into the independent claim 1.
Claim 87 would be allowable if (i) claims 88 or 92 or 93 or 94 are incorporated into the independent claim 87.
Claim 95 would be allowable if (i) claims 96 or 99 or 100 or 101 are incorporated into the independent claim 95.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 82, 87, 89-91, 95 and 98 rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20130230032, Sep. 5, 2013) in view of YIE et al. (US 20150016358, Jan. 15, 2015).
1-81. (Canceled)
Regarding Claim 82, Lu discloses send a release message of the first communication link to the second terminal device based on the resource information (page 4, par (0029), line 1-10, the base station use channel estimates (access information) and D2D reports (reports have access information and the resource information) to determine those terminal devices that are sufficiently far away from each other so that resource used), 
wherein the release message instructs the second terminal device to release the first communication link between the first terminal device and the second terminal device(page 3, par(0028), line 1-10, the D2D connection bidirectional connection, and the second terminal device also carries out transmissions to the first terminal device at appropriate transmission time instants, the cellular link is released as a consequence of terminated connection and in response to the release of the cellular link, the first terminal device transmit a control message to the second terminal device, indicating the release of the cellular link).
Lu discloses all aspects of the claimed invention, except a first terminal device, comprising a receiver, configured to receive a first message sent by a base station via a second terminal device, wherein the first terminal device communicates with the base station via the second terminal device, with a first communication link established between the first terminal device and the second terminal device, and wherein the first message comprises access information required by the first terminal device to access the base station and resource information that is allocated by the base station; and a transmitter, configured to in response to receiving the first message  comprising the access information and the resource information.
YIE is the same field of invention teaches a first terminal device, comprising a receiver, configured to receive a first message sent by a base station via a second terminal device (page 3, par (0068), line 1-10, a second terminal configured to wirelessly receive the mobile communication service from the first base station (wherein receive the message from the base station via second terminal device)), 
wherein the first terminal device communicates with the base station via the second terminal device, with a first communication link established between the first terminal device and the second terminal device (page 3, par (0068), line 1-10, a  first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, the first terminal performs D2D communications with a second terminal configured to wirelessly receive the mobile communication service from the first base station), 
and wherein the first message comprises access information required by the first terminal device to access the base station and resource information that is allocated by (page 8, par(0169), line 1-10, the first base station measures the power that is transmitted from the first terminal, and if the measured power exerts an influence on the wireless channel of the first base station(wherein measured power exerts are the resources information), the first base station requests the first terminal to release the channel occupation with the second terminal); and
a transmitter, configured to in response to receiving the first message  comprising the access information and the resource information(page 5, par(0092), line 1-10, the first terminal transmit D2D data through a PDSCH, and information included in the PDSCH include information contents of the PDSCH transmitted from the first base station to the first terminal, system information for a D2D terminal, wireless resource setting information for the D2D terminal, cell selection common reference information for the D2D terminal, neighboring cell information in the same frequency for the D2D terminal, and neighboring cell information of the other frequency in the same LTE for the D2D terminal).
Lu and YIE are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify access information required by the first terminal device to access the base station and resource information that is allocated by the base station the teaching of Lu to include the first base station requests the first terminal to release the channel occupation with the second terminal teaching of YIE because it is providing a mobile communication service in a different area from the first base station, and a fourth terminal which does not receive the mobile communication service.

Regarding Claim 87, Lu discloses a first terminal device, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor; and a receiver, configured to receive time information of a second communication link sent by a base station via a second terminal device (page 4, par (0029), line 1-10, the base station use channel estimates (access information) and D2D reports (reports have access information and the resource information) to determine those terminal devices that are sufficiently far away from each other so that resource used), wherein the program includes instructions for establishing the second communication link between the first terminal device and the base station based on the time information and the access information (page 3, par(0028), line 1-10, the cellular link is released as a consequence of terminated connection and in response to the release of the cellular link, the first terminal device transmit a control message to the second terminal device, indicating the release of the cellular link, the terminal devices continue the D2D connection as in Sl(establishing a second communication link), where both terminal devices operate only the D2D connection).
Lu discloses all aspects of the claimed invention, except wherein the first terminal device communicates with the base station via the second terminal device, with  a first communication link established between the first terminal device and the second terminal device; and receive access information that is required by the first terminal device to access the base station, wherein the access information is sent by the base station via the second terminal device; and to communicate with the base station using the second communication link without passing through the second terminal device.
(page 3, par (0068), line 1-10, a  first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, the first terminal performs D2D communications with a second terminal configured to wirelessly receive the mobile communication service from the first base station); and 
receive access information that is required by the first terminal device to access the base station, wherein the access information is sent by the base station via the second terminal device (page 3, par (0068), line 1-10, a second terminal configured to wirelessly receive the mobile communication service from the first base station (wherein receive the message from the base station via second terminal device)); and
to communicate with the base station using the second communication link without passing through the second terminal device(page 3, par (0068), line 1-10, a first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, wherein the first terminal performs D2D communications to wirelessly receive the mobile communication service from the first base station(wherein without using the second terminal device)).
Lu and YIE are analogous art because they are from the same field of endeavor of access to a service device.


Regarding Claim 89, Lu discloses the time information and the access information are carried in a radio resource control (RRC) reconfiguration message(page 3, par(0028), line 1-10, the D2D connection bidirectional connection, and the second terminal device also carries out transmissions to the first terminal device at appropriate transmission time instants, the cellular link is released as a consequence of terminated connection and in response to the release of the cellular link, the first terminal device transmit a control message to the second terminal device, indicating the release of the cellular link).
Regarding Claim 90, Lu discloses the receiver is configured to receive the time information before the base station determines to perform switching from the first communication link to the second communication link(page 2, par (0023), line 1-10, the restricted communication mode applies as the terminal device communicates over only one communication direction at a time. A guard period arranged when changing the communication direction in order to tune the terminal device to the new communication direction (wherein the ne communication direction is a second communication link)).
Regarding Claim 91, Lu discloses the receiver is configured to receive the access information after the base station determines to perform switching from the first communication link to the second communication link(page 2, par (0023), line 1-10, the restricted communication mode applies as the terminal device communicates over only one communication direction at a time. A guard period arranged when changing the communication direction in order to tune the terminal device to the new communication direction (wherein the ne communication direction is a second communication link)).
Regarding Claim 95, Lu discloses A base station, comprising a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor; and a receiver, configured to receive time information of a second communication link sent by a base station via a second terminal device (page 4, par (0029), line 1-10, the base station use channel estimates (access information) and D2D reports (reports have access information and the resource information) to determine those terminal devices that are sufficiently far away from each other so that resource used), wherein the program includes instructions for establishing the second communication link between the first terminal device and the base station based on the time information and the access information (page 3, par(0028), line 1-10, the cellular link is released as a consequence of terminated connection and in response to the release of the cellular link, the first terminal device transmit a control message to the second terminal device, indicating the release of the cellular link, the terminal devices continue the D2D connection as in Sl(establishing a second communication link), where both terminal devices operate only the D2D connection).
Lu discloses all aspects of the claimed invention, except wherein the first terminal device communicates with the base station via the second terminal device, with  a first communication link established between the first terminal device and the second terminal device; and receive access information that is required by the first terminal device to access the base station, wherein the access information is sent by the base station via the second terminal device; and to communicate with the base station using the second communication link without passing through the second terminal device.
YIE is the same field of invention teaches wherein the first terminal device communicates with the base station via the second terminal device, with  a first communication link established between the first terminal device and the second terminal device(page 3, par (0068), line 1-10, a  first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, the first terminal performs D2D communications with a second terminal configured to wirelessly receive the mobile communication service from the first base station); and 
receive access information that is required by the first terminal device to access the base station, wherein the access information is sent by the base station via the second terminal device (page 3, par (0068), line 1-10, a second terminal configured to wirelessly receive the mobile communication service from the first base station (wherein receive the message from the base station via second terminal device)); and
(page 3, par (0068), line 1-10, a first base station configured to wirelessly provide a mobile communication service, and a first terminal configured to receive the mobile communication service from the first base station, wherein the first terminal performs D2D communications to wirelessly receive the mobile communication service from the first base station(wherein without using the second terminal device)).
Lu and YIE are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify access information required by the first terminal device to access the base station and resource information that is allocated by the base station the teaching of Lu to include the first base station requests the first terminal to release the channel occupation with the second terminal teaching of YIE because it is providing a mobile communication service in a different area from the first base station, and a fourth terminal which does not receive the mobile communication service.
Regarding Claim 98, Lu discloses the time information and the access information are carried in a radio resource control (RRC) reconfiguration message(page 3, par(0028), line 1-10, the D2D connection bidirectional connection, and the second terminal device also carries out transmissions to the first terminal device at appropriate transmission time instants, the cellular link is released as a consequence of terminated connection and in response to the release of the cellular link, the first terminal device transmit a control message to the second terminal device, indicating the release of the cellular link).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464